NO. 07-08-0091-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                     MAY 5, 2008
                           ______________________________

                             MANUEL GUTIERREZ TORRES,

                                                                  Appellant

                                               v.

                                  THE STATE OF TEXAS,

                                                                  Appellee

                         _________________________________

              FROM THE 121st DISTRICT COURT OF TERRY COUNTY;

                    NO. 5729; HON. KELLY G. MOORE, PRESIDING
                         _______________________________

                            ON ABATEMENT AND REMAND
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant appeals from his conviction for aggravated assault. The clerk’s record

was due on April 21, 2008. No extension motion or record was filed. On April 28, 2008,

this court directed the clerk by letter “to advise the Court of the status of the clerk’s record

no later than May 08, 2008." In response, the clerk corresponded by letter that on “March

19, 2008, a bill of costs was forwarded to David Martinez, attorney for defendant. As of

April 30, 2008, the costs have not been received” by the district clerk.
       Accordingly, we abate this appeal and remand the cause to the 121st District Court

of Terry County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether counsel has been appointed to prosecute this appeal;

       4. if counsel has not been appointed, whether appellant is entitled to
       appointed counsel; and

       5. whether the appellant is entitled to the preparation of a free appellate
       record.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this

court on or before June 5, 2008. Should further time be needed by the trial court to

perform these tasks, then same must be requested before June 5, 2008.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             2